Citation Nr: 1048526	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to October 
1977.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case has previously come before the Board.  Most recently, 
in April 2010, the issue was remanded for additional development.  
The case has been returned to the Board for further appellate 
review.  

The Veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the agency of 
original jurisdiction (AOJ) in October 2007.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted in the prior remand, the Veteran has asserted 
alternative theories of entitlement to service connection for his 
diagnosed hypertension.  At the hearing, he testified that he was 
diagnosed with hypertension in 2003 and that his doctor stated 
that hypertension was related to service-connected diabetes 
mellitus.  Transcript at 7-9 (2007).  In November 2008, he 
asserted that hypertension was directly related to service, to 
include as a result of presumed exposure to Agent Orange during 
service in Vietnam.

The Board notes that, effective August 31, 2010, the Secretary of 
Veterans Affairs has determined that there is a presumptive 
positive association between exposure to herbicides and ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina), under 38 C.F.R. § 3.309(e).  (Under 38 
C.F.R. § 3.309(e), the term ischemic heart disease does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)  Regardless, service connection for 
hypertension may nevertheless be established with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 
1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  

The July 2009 VA examiner stated that it was less than likely 
that service-connected diabetes mellitus type II caused or 
aggravated hypertension beyond the normal progression of the 
disease noting that hypertension was diagnosed many years prior 
to diabetes mellitus type II, and that the course since onset was 
stable.  

In the April 2010 remand, it was requested that an opinion be 
obtained in the specific terms of terms of whether it is "more 
likely than not" (meaning likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that there is a less than 
50% likelihood) that hypertension is related to service, to 
include as a result of exposure to Agent Orange during service in 
Vietnam.

In June 2010, the VA examiner stated in pertinent part, as 
follows:

OPINION:  Veteran's HTN is not caused or 
aggravated by service to include exposure to 
AO.  

RATIONALE:  Review of records is silent in 
regards to diagnosis or treatment for HTN 
while in service or in close proximity to 
service.  HTN is not a presumptive condition 
due to AO exposure.  Medical literature does 
not support this causal connection.  

The Board notes that Note 1 to Diagnostic Code 7101pertaining to 
the evaluation of hypertension states, in relevant part, that for 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Id.

On further review of the evidence, the Board notes that while the 
July 2009 VA examination report notes a history of onset of 
hypertension in the 1980s, clinical documentation in that regard 
is not associated with the claims file, and in correspondence 
received in September 2010, the Veteran asserted that 
hypertension was initially shown during service evidenced by 
blood pressure of 140/80 in 1975 and blood pressure of 150/62 in 
1976.  In addition, the May 1977 separation examination report 
reflects blood pressure was 130/92.  The Board notes that direct 
service connection may be granted for a chronic disease, 
including hypertension, if manifested during service or with one 
year following separation from service.  

In light of the circumstances, the Board finds that the opinions 
in this case are inadequate for a determination.  The Court has 
held that once VA undertakes a duty to provide a medical 
examination, due process requires VA to notify the claimant prior 
to the adjudication of the claim of any inability to obtain 
evidence sought (including a VA examination with medical 
opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing 
Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty 
to return an inadequate examination report "if further evidence 
or clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the VA 
opinions to be inadequate for a determination in regard to the 
matter on appeal.  Thus, an opinion should be obtained, stated in 
the positive or negative in the specific terms noted in paragraph 
number 2 below, in regard to whether any identified 
cardiovascular-renal disease, to include hypertension, had an 
onset during service or within the initial post-service year or 
is otherwise etiologically related to in-service disease or 
injury.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
available private treatment records in 
association with the initial diagnosis of 
hypertension.  

2.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA cardiology examination to 
determine the etiology of the Veteran's 
hypertension.  The claims file must be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished and 
the results associated with the claims file.  
The AOJ should request that the examiner(s) 
provide an opinion in terms of whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
cardiovascular-renal disorder, to include 
hypertension, was manifest during service or 
within the initial year after separation or 
is otherwise related to service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claim should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


